Citation Nr: 1500281	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from September 1948 to August 1952.  He died on February [redacted], 2009.  His survivors include a daughter, who is the appellant in this case.

This appeal arises from an adverse determination in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant was scheduled for a travel board hearing at the RO in December 2011, but the hearing was postponed.  A video-conference hearing was rescheduled in November 2014 (with notice sent in September 2014), but she did not appear for the proceeding so she was marked a "no show."  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The appellant filed a claim for accrued benefits on June 8, 2010, more than one year after the Veteran's death in February 2009.



CONCLUSION OF LAW

The legal requirements for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(c) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to entitlement to accrued benefits, under 38 C.F.R. § 3.1000, certain eligible individuals, including the Veteran's surviving children, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled-and which are due and unpaid-at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death. See 38 U.S.C.A. § 5121(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014).

The Veteran passed away on February [redacted], 2009.  The record reflects - and the appellant does not dispute - that her original claim for accrued benefits was submitted over one year following the Veteran's death.  Her accrued benefits claim dated May 7, 2010, was received by the RO on June 8, 2010.  

The appellant believes that VA delayed action in providing her with an Application for Accrued Benefits until the time limit for submitting a claim had expired.  She stated that she called twice for an application to file.  (See September 2010 Notice of Disagreement).  The record does not contain such documentation during the relevant time period.  Correspondence between the appellant (and her brother) and the RO dated within one year of the Veteran's death contains no indication that she or her brother requested that the RO provide an application for accrued benefits.  See VA Report of Contact with the Veteran's son, dated February [redacted], 2009; Documents submitted to the RO by the appellant in February, March, April and May 2009, including a copy of the Veteran's death certificate and DD-214, a Presidential Memorial Certificate Request Form, an Application for Burial Benefits, and a copy of a funeral bill; and a VA Report of Contact with the appellant, dated October 19, 2009.  The RO was in regular contact with the appellant in the one-year period following the Veteran's death and did provide her with requested forms in a timely manner, including an Application for Burial Benefits and a Presidential Memorial Certificate Request Form.  There is no indication that she requested that the RO send her an Application for Accrued Benefits, or of any intent on her behalf, to submit such a claim.  Accordingly, given the documentation of regular contact between the RO and the appellant, her contention that she requested that an Application for Accrued benefits be sent to her within one year of the Veteran's death and that VA delayed in sending her a claim form is not found to be credible.  In addition, there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).

Therefore, as the application for accrued benefits was filed over one year after the Veteran's death, this claim must be denied as a matter of law and the benefit of the doubt rule is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board does not in any way wish to diminish the Veteran's honorable military service.  Nevertheless, the Board is without discretion to grant this appeal on an equitable basis and must instead observe the limits on its authority set forth by law.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, where, as here, the law, and not the facts, are dispositive, a discussion of VA's duties to notify and assist is not required as any breach of those requirements would not alter the outcome of the appeal.


ORDER

Entitlement to accrued benefits is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


